Case 2:15-cv-07522-JFW-RAO Document 332 Filed 10/21/19 Page 1 of 2 Page ID #:11216




                       UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                           OCT 21 2019
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
   CONSUMER FINANCIAL PROTECTION                    No.   18-55407
   BUREAU,
                                                    D.C. No.
                   Plaintiff-Appellant,             2:15-cv-07522-JFW-RAO
                                                    Central District of California,
     v.                                             Los Angeles

   CASHCALL, INC.; et al.,                          ORDER

                   Defendants-Appellees.


   CONSUMER FINANCIAL PROTECTION                    No.   18-55479
   BUREAU,
                                                    D.C. No.
                   Plaintiff-Appellee,              2:15-cv-07522-JFW-RAO

     v.

   CASHCALL, INC.; et al.,

                   Defendants-Appellants.

   Before: OWENS, R. NELSON, and MILLER, Circuit Judges.

          We withdraw submission of this appeal and stay all further proceedings

   pending the United States Supreme Court’s decision in Seila Law LLC v.

   Consumer Financial Protection Bureau, No. 19-7 (cert. granted Oct. 18, 2019).

   Within 30 days of the decision in Seila Law, the parties shall advise the court if

   supplemental briefing is necessary before resubmission of the appeal. The Clerk is
Case 2:15-cv-07522-JFW-RAO Document 332 Filed 10/21/19 Page 2 of 2 Page ID #:11217




   directed to administratively close the docket, pending further order of the court.




                                             2
